Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 12/10/20. Claims 1-20 are pending in this application. 

Information Disclosure Statement
The Information Disclosure Statement filed on 06/08/20, 12/10/21 have been received and are being considered.  Applicant’s correction to IDS dated 06/08/20 is noted. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18 are rejected under 35 U.S.C. §103 as being unpatentable over Kim (KR102009569B1) and further in view of Tominaga (US 20190324309 A1) and Park (US 20170193356 A1).
Regarding claim 1, Kim discloses a synapse crossbar array device, comprising: a plurality of Indium-Gallium-Zinc-Oxide (IGZO) (see top of page 8, disclosing Indium, Gallium, ZO) thin film transistors (TFTs) (see top of page 8 disclosing film layers); and a plurality of IGZO resistive synapses (see fig 1a disclosing arrays), each IGZO resistive synapse comprising an IGZO resistive layer (120 resistive active 
However, Kim does not explicitly disclose IGZO layer; but Kim does disclose IZO. However, Tominaga is directed towards touch panel devices and at least at para [0093] discloses IGZO device layers. 
Further, Park at least at paras [0027]-[0029], [0064]-[0070]discloses synapses having resistance values corresponding to a system configured to recognize a pattern, see para [0005] and [0092]-[0095].
Kim, Tominaga and Park are in the same or similar fields of endeavor. It would have been obvious to combine Kim, Tominaga and Park. Kim, Tominaga and Park may be combined by forming the device of Kim and Tominaga to have resistance values of synapses to be a part of a pattern recognition system, as taught by Park . One having ordinary skill in the art would be motivated to combine Kim and Tominaga with Park in order to form a hardware neural network, see para [0057].
Regarding claim 2, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same resistivities with different dimensions (see fig 1a disclosing that the symapses/transistors are arranged in unique locations).
Regarding claim 3, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein different IGZO resistive synapses have the same dimensions with different resistivities (each unit is unique and has its own resistance) and are built as programmable resistive memories (see top of page 3, disclosing training memory).

Regarding claim 5, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein the IGZO resistive synapses have different dimensions and different resistivities, and are built as partially programmable resistive memories (see middle of page 8, disclosing “in a synaptic device, the size of the device can be reduced, and thus a highly integrated neuromorphic system”).
Regarding claim 6, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 5, wherein the different resistivities of the different IGZO synapses are obtained by applying on-chip local specific heating employing one or more voltage sweeps or voltage pulses (see fig 7b disclosing voltage sweeps).
Regarding claim 7, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein the plurality of column connection lines are arranged in parallel to each other and extended in a first direction (see fig 1a disclosing parallel arrangements).
Regarding claim 10, 0 Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is transparent to visible light (see top of page 8, disclosing transparent device).
Regarding claim 11, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein the device is integrated in a portable device display (see page 1, disclosing: flexible and wearable electronics are inspired by the scientific and commercial world because of their elasticity and folding characteristics, i.e. wearable intelligent systems that apply neuromimetic devices to flexible and wearable electronic).

Regarding claim 13, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse comprises a dielectric layer disposed between the IGZO layer and the substrate (see top of page 8 discloisng SOI, silicon on insulator, 122, 121).
Regarding claim 14, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 13, wherein the dielectric layer is made of at least one of Si02, A1203, AIN, or any combination thereof (see top of page 8 disclosing transparent oxide of aluminum).
Regarding claim 15, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 13, wherein each IGZO resistive synapse is coupled to an adjacent TFT through a substrate and a dielectric layer (see fig 1c, disclosing 122, 121).
Regarding claim 16, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a programmable resistive memory (see middle of page 8 disclosing resistive memory).
Regarding claim 17, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein each IGZO resistive synapse is built as a partially programmable resistive memory(see middle of page 8 disclosing resistive memory).
Regarding claim 18, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, wherein resistance values of the plurality resistive synapses are established based on desired patterns to be recognized by the device that incorporates the IGZO resistive synapse crossbar array (see bottom of page 3 and top of page 4 disclosing different designs).
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, Tominaga and further in view of Yamazaki (US 20110084267 A1) and further in view of Park.
Regarding claim 8, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 1, but do not disclose wherein each of the plurality of TFTs comprises a gate contact connected to one of a plurality of row connection lines. However, Yamazaki is directed towards TFT devices and at least at fig 9b discloses  a gate contact connected to one of a plurality of row connection lines. Kim, Tominaga, Park and Yamazaki are in the same or similar fields of endeavor. It would have been obvious to combine Kim with Yamazaki. Kim, Tominaga, Park and Yamazaki may be combined by arranging the synapses of Kim in accordance with Yamazaki. One having ordinary skill in the art would be motivated to combine Yamazaki and Kim, Tominaga and Park in order to create a display device, see para [0025].
Regarding claim 9, Kim, Tominaga and Park disclose the synapse crossbar array device of claim 8, wherein the plurality of the row connection lines are arranged in parallel to each other and extended in a second direction (see element 45 wiring line being arranged in perpendicular to 60).

Response to Arguments
Applicant has amended claim 1 with new features. However, this office action now cites to Park. Thus applicant’s assertion is now moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813